UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-2222



MICHELLE L. REAGAN,

                                              Plaintiff - Appellant,

          versus


GORDON R. ENGLAND, in his official capacity as
Secretary of the Navy,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
02-373-JFM)


Submitted:   March 28, 2003                 Decided:   March 24, 2004


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David H. Shapiro, Richard L. Swick, SWICK & SHAPIRO, P.C.,
Washington, D.C., for Appellant. Thomas M. DiBiagio, United States
Attorney, Kristine L. Sendek-Smith, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Michelle L. Reagan appeals the district court’s order

granting summary judgment in favor of her former employer in this

employment discrimination action.     We have reviewed the parties’

briefs, the district court’s order, and the joint appendix and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.   See Reagan v. England, No. CA-02-373-JFM

(D. Md. filed Sept. 4, 2002, and entered Sept. 5, 2002).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                           AFFIRMED




                              - 2 -